January 21, 2011


Ms. Dawn R. Meade
The Spencer Law Firm
4635 Southwest Frwy. Suite 900
Houston, TX 77027
Mr. Scott Benjamin Novak
Lorance & Thompson, PC
2900 N. Loop West, Suite 500
Houston, TX 77092

RE:   Case Number:  09-0830
      Court of Appeals Number:  14-08-00550-CV
      Trial Court Number:  2007-63425

Style:      ULYSSES L. ROSEMOND
      v.
      MAHA KHALIFA AL-LAHIQ, M.D.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Loren Jackson  |
|   |Mr. Christopher A. |
|   |Prine              |